DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-29-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 11-29-22.
Claims 1 and 3-4 are amended.
Claims 7-13 are withdrawn.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (US20110303444).
Re Claim 1, Yoshimura show and disclose
A circuit board structure, comprising: 
a first sub-board (upper circuit board, fig. 1 and 5), comprising a plurality of circuit patterns (22, fig. 1 and 5), and a plurality of conductive vias (conductive vias 20a, fig. 1 and 5); 
a second sub-board (lower circuit board, fig. 1 and 5), comprising a plurality of pads (23, fig. 1 and 5); and 
a connecting structure layer (25a-c, fig. 1 and 5) disposed between the first sub-board and the second sub-board, wherein the connecting structure layer has a plurality of through holes (through holes, fig. 1 and 5) and comprises an insulating layer (of 25a, fig. 1 and 5), a first adhesive layer (25b, fig. 1 and 5), a second adhesive layer (25c, fig. 1 and 5), and a plurality of conductive blocks (26a, fig. 1 and 5), the first adhesive layer and the second adhesive layer are located on two opposite sides of the insulating layer (fig. 1 and 5), the first adhesive layer is directly connected to the first sub-board (fig. 1 and 5), the second adhesive layer is directly connected to the second sub-board (fig. 1 and 5), the through holes penetrate through the first adhesive layer, the insulating layer, and the second adhesive layer (fig. 1 and 5), and the conductive blocks are located in the through holes (fig. 1 and 5), wherein a diameter of each of the through holes is constant (fig. 1 and 5), each of the conductive blocks has an upper surface and a lower surface opposite to each other (fig. 1 and 5), the upper surface is lower than a first surface of the first adhesive layer relatively away from the insulating layer (fig. 1 and 5) and the lower surface is higher than a second surface of the second adhesive layer relatively away from the insulating layer (fig. 1 and 5), each of the circuit patterns directly contacts the upper surface of each of the conductive blocks (fig. 1 and 5), and a portion of the circuit patterns are located between the conductive vias and the conductive blocks (fig, 1 and 5), and each of the pads contacts the lower surface of each of the conductive blocks (fig. 1 and 5).
Re Claim 2, Yoshimura show and disclose
The circuit board structure according to claim 1, wherein a height of each of the conductive blocks is equal to or greater than a thickness of the insulating layer (fig. 1 and 5).
Re Claim 3, Yoshimura show and disclose
The circuit board structure according to claim 1, wherein the first sub-board comprises a dielectric layer (20, fig. 1 and 5), a first circuit layer and a second circuit layer (two conductive layer on top and bottom sides of 20, fig. 1 and 5), the first circuit layer and the second circuit layer are located on two opposite sides of the dielectric layer (fig. 1 and 5), the conductive vias penetrate through the dielectric layer and are connected to the first circuit layer and the second circuit layer (fig. 1 and 5), and the second circuit layer comprises the circuit patterns (of the conductive layer at bottom side of 20, fig. 1 and 5) .
Re Claim 4, Yoshimura show and disclose
The circuit board structure according to claim 1, wherein the first sub-board comprises a plurality of dielectric layers (20s, fig. 1 and 5), and a plurality of circuit layers (conductive layers, fig. 1 and 5), the circuit layers and the dielectric layers are stacked in an alternating manner (fig. 1 and 5), the conductive vias penetrate the dielectric layers and are connected to the circuit layers (fig. 1 and 5), one layer among the circuit layers relatively adjacent to the connecting structure layer comprises the circuit patterns (of 22, fig. 1 and 5), and at least one layer among the circuit layers comprises a plurality of fine circuits (fine circuits in conductive layers, fig. 5).
Re Claim 5, Yoshimura show and disclose
The circuit board structure according to claim 1, wherein the second sub-board further comprises a substrate (substrate of lower circuit board, fig. 1 and 5), and the pads are located on a top surface of the substrate (fig. 1 and 5).
Re Claim 6, Yoshimura show and disclose
The circuit board structure according to claim 5, wherein the substrate comprises a printed circuit board, a bismaleimide-triazine carrier board, a ceramic substrate, a redistribution layer carrier board, or a glass substrate (a printed circuit board, fig. 1 and 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190289715.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848